Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed on 7/8/2022 has been entered. 
Claim Status
Claims 1 and 3-20 are pending.
Claims 16-20 are withdrawn, non-elected without traverse. 
Claim 2 is canceled by Applicant.
Claim Objections
Claims 1 and 9 are objected to because of the following informalities: 
Claim 1 recites “… a both ends of the first part in the first direction and a both ends of the second part…”. It should be “… both ends of the first part in the first direction and both ends of the second part…”. Appropriate correction is required.
Claim 9 recites “… a both ends of the first part in the first direction and a both ends of the second part…”. It should be “… both ends of the first part in the first direction and both ends of the second part…”. 
The claim 9 further recites “pillar that extend…”. It should be “a pillar that extend…”. Appropriate correction is required.
Response to Arguments
Applicant's arguments “Applicant Arguments/Remarks Made in an Amendment" with the “Amendment/Req. Reconsideration-After Non-Final Reject” filed on 7/8/2022, have been fully considered, but are moot because the arguments do not apply to new ground of rejections with a new reference, US 2019/0287995 A1 to Oike. See detail below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 and 3-15 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, it recites the limitation “a second contact that is arranged on the strip part side of the stacked body…”. There is insufficient antecedent basis for this limitation of “the strip part side” in the claim. For the examination purpose, it is interpreted as "a strip part side".
Regarding claim 3-9, they are rejected under 112(b) due to their dependencies of claim 1. 
Regarding claim 4, it recites the limitation “wherein the second contact is positioned nearer the strip part than the second staircase part is”.  The second contact CF (“a second contact that is arranged on the strip part side of the stacked body and is connected to an uppermost conductive layer” as claimed feature in parent claim 1), the uppermost conductive layer is SGD in Fig. 2B and the strip part side is the strip part DV side at SRsa or SRsb in Fig. 2B. Therefore, it is not clear how the second contact CF is posited nearer the strip part DV than the second staircase SRsa or SRsb is.  Therefore, the claim is indefinite. 	
Regarding claim 9, it recites the limitation “a second contact that is arranged on the strip part side of the stacked body…”. There is insufficient antecedent basis for this limitation of “the strip part side” in the claim. For the examination purpose, it is interpreted as "a strip part side".
Regarding claim 10-15, they are rejected under 112(b) due to their dependencies of claim 9.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8-9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yusuke Oshiki, (US 10,290,595 B2, of record, hereinafter Oshiki) in view of Hideki Inokuma et al., (US 2017 /0263634 A1, of record, hereinafter Inokuma) in further view of Go Oike et al., (US 2019/0287995 A1, hereinafter Oike).
Regarding claim 1, Oshiki discloses a semiconductor memory device comprising: 
a stacked body (15 in Fig. 2) that includes a plurality of conductive layers (40) stacked via a first insulating layer (41), …
a pillar (CL) that extends in the stacked body (15) in a stacking direction (Z) of the stacked body (15), and form memory cells (memory cell comprising memory film 24 in CL in Fig. 3) at positions intersecting with at least some conductive layers (some lower 40) of the plurality of conductive layers (40); 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

		Oshiki’s Fig. 2, annotated.
a strip part (insulating film 43 part in Fig. 2/1) that divides the stacked body (15) in a first direction (X) by extending in a second direction (Y in Fig. 1) crossing the first direction (X); …
a second contact (30 on uppermost 40 in Fig. 2) that is arranged on a strip part side (43 part side at middle stair region) of the stacked body (15) and is connected to an uppermost conductive layer (uppermost 40), the some conductive layers (the some lower 40) connected to the memory cells (memory cell comprising the 24 in CL in Fig. 3) and arranged in contact with the strip part (43 part in Fig. 2, more clear in Fig. 11B); and
  a second insulating layer (insulating film 43) that contacts with the some conductive layers (the some lower 40), wherein the stacked body (15) includes, on the strip part side (on the 43 part side at middle stair region), a second staircase part (middle stair part in Fig. 2) in which certain layers (certain upper 40) of the plurality of conductive layers (40) are terminated stepwise,
the second staircase part (the middle stair part) gradually ascends from a lowermost conductive layer (lowermost 40) corresponding to the uppermost conductive layer (uppermost 40) toward a side (memory cell region Rm side in Fig. 1) opposite to the strip part (43 part), 
the certain conductive layers (the certain upper 40 in Fig. 2) in the second staircase part (middle stair part) are divided into a first part (left part of certain upper 40) and a second part (right part of certain upper 40),
the strip part (43 part) is between the first part (left part of certain upper 40) and the second part (right part of certain upper 40),
Oshiki does not expressly disclose the stacked body (15) that includes the plurality of conductive layers (40), at each of opposite ends in the first direction (X), a first staircase part in which the plurality of conductive layers (40) are terminated stepwise; … a plurality of first contacts that are arranged in the first staircase part, in which each of the first contacts is connected to one of the plurality of conductive layers (40) at each step of the first staircase part; … the second insulating layer (the insulating film 43) that contacts with both ends of the first part (both ends of left part of certain upper 40) in the first direction (X) and both ends of the second part (both ends of right part of certain upper 40) in the first direction.
However, in the same semiconductor memory device field of endeavor, Inokuma discloses a stacked body 15 in Fig. 2 that includes electrode films 17, 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

		Inokuma’s Fig. 2, annotated. 
at each of opposite ends in a left-right direction in Fig. 15, a first staircase part at Fig. 2 left in which the electrode films 17 are terminated stepwise; A plurality of first contacts 32 that are arranged in the first staircase part, in which each of the first contacts 32 is connected to one of the electrode films 17 at each step of the first staircase part;
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement Inokuma’s first staircase part at ends of electrode films connected by the first contacts for Oshiki’s memory cells to be connected to upper layer word line as Inokuma’s teaching in Fig. 2.
Oshiki modified Inokuma by does not expressly disclose the second insulating layer (the Oshiki’s insulating film 43 in Fig. 2) that contacts with both ends of the first part (Oshiki’s both ends of left part of certain upper 40) in the first direction (X) and both ends of the second part (Oshiki’s both ends of right part of certain upper 40) in the first direction.
However, in the same semiconductor memory device field of endeavor, Oike discloses a memory cell array comprises an insulating layer 101 in Fig. 4,

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

			Oike’s Fig. 4, annotated.
at middle step part, the insulating layer 101 divides interconnect lines 103 (SGDs, WLs) into a left part of the interconnect lines 103 and right part of the interconnect lines 103. The insulating layer 101 contacts both ends of the left part of the interconnect lines 103 and both ends of the right part of the interconnect lines 103 in the left-right direction.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to make Oshiki’s insulating film 43 to cover the both ends left part of the certain upper 40 and the both ends of right part of the certain upper 40 according to Oike’s teaching protect the ends of conductive layers 40. 
Regarding claim 3, Oshiki modified by (Inokuma and Oike) discloses the semiconductor memory device according to claim 1,
further comprising a third contact (Oshiki’s 30 at middle Fig. 2) that is arranged in the second staircase part (the Oshiki’s middle stair part), in which the third contact (Oshiki’s 30 at middle Fig. 2) is connected to at least some of the conductive layers (the Oshiki’s some lower 40) in the second staircase part.  
Regarding claim 8, Oshiki modified by (Inokuma and Oike) discloses the semiconductor memory device according to claim 1,
further comprising a first circuit (Inokuma’s contacts 32 at left in Fig. 15 implemented on Oshiki’s left stack body 15 in Fig 2) and a second circuit (Inokuma’s contacts 32 at right implemented on Oshiki’s right stack body 15), wherein 
the stacked body (Oshiki’s 15 in Fig 2) includes a first stacked body section (Oshiki’s left stack body 15) and a second stacked body section (Oshiki’s right stack body 15) separated by the strip part (Oshiki’s 43 part), 
the first circuit (Inokuma’s contacts 32 implemented on Oshiki’s left stack body 15 in Fig 2) is configured to operate memory cells arranged in the first stacked body section (Oshiki’s left stack body 15), of the memory cells, and 
the second circuit (Inokuma’s contacts 32 at right implemented on Oshiki’s right stack body 15) is configured to operate memory cells arranged in the second stacked body section (Oshiki’s right stack body 15), of the memory cells.  
Regarding claim 9, Oshiki discloses a semiconductor memory device comprising: 
a stacked body (15 in Fig. 2) that includes a plurality of conductive layers (40) stacked via a first insulating layer (41), …
a pillar (CL) that extends in the stacked body (15) in a stacking direction (Z) of the stacked body (15), and form memory cells (memory cell comprising memory film 24 in CL in Fig. 3) at positions intersecting with at least some conductive layers (some lower 40) of the plurality of conductive layers (40); 
a strip part (insulating film 43 part in Fig. 2/1) that divides the stacked body (15) in a first direction (X) by extending in a second direction (Y in Fig. 1) crossing the first direction (X); …
a second contact (30 on uppermost 40 in Fig. 2) that is arranged on a strip part side (43 part side at middle stair region) of the stacked body (15) and is connected to an uppermost conductive layer (uppermost 40) of the plurality of conductive layers (40) arranged in contact with the strip part (43 part); and
  a second insulating layer (insulating film 43) that contacts with the some conductive layers (the some lower 40), wherein the uppermost conductive layer (uppermost 40) is divided into a first part (left part of the uppermost 40) and a second part (right part of the uppermost 40), the strip part (43 part) is between the first part (the left part of the uppermost 40) and the second part (the right part of the uppermost 40), 
Oshiki does not expressly disclose the stacked body (15) that includes the plurality of conductive layers (40), at each of opposite ends in the first direction (X), a first staircase part in which the plurality of conductive layers (40) are terminated stepwise; … a plurality of first contacts that are arranged in the first staircase part, in which each of the first contacts is connected to one of the plurality of conductive layers (40) at each step of the first staircase part; … the second insulating layer (the insulating film 43) that contacts with both ends of the first part (both ends of left part of certain upper 40) in the first direction (X) and both ends of the second part (both ends of right part of certain upper 40) in the first direction.
However, in the same semiconductor memory device field of endeavor, Inokuma discloses a stacked body 15 in Fig. 2 that includes electrode films 17, 
at each of opposite ends in a left-right direction in Fig. 15, a first staircase part at Fig. 2 left in which the electrode films 17 are terminated stepwise; A plurality of first contacts 32 that are arranged in the first staircase part, in which each of the first contacts 32 is connected to one of the electrode films 17 at each step of the first staircase part;
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement Inokuma’s first staircase part at ends of electrode films connected by the first contacts for Oshiki’s memory cells to be connected to upper layer word line as Inokuma’s teaching in Fig. 2.
Oshiki modified Inokuma by does not expressly disclose the second insulating layer (the Oshiki’s insulating film 43 in Fig. 2) that contacts with both ends of the first part (Oshiki’s both ends of left part of certain upper 40) in the first direction (X) and both ends of the second part (Oshiki’s both ends of right part of certain upper 40) in the first direction.
However, in the same semiconductor memory device field of endeavor, Oike discloses a memory cell array comprises an insulating layer 101 in Fig. 4,
at middle step part, the insulating layer 101 divides interconnect lines 103 (SGDs, WLs) into a left part of the interconnect lines 103 and right part of the interconnect lines 103. The insulating layer 101 contacts both ends of the left part of the interconnect lines 103 and both ends of the right part of the interconnect lines 103 in the left-right direction.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to make Oshiki’s insulating film 43 to cover the both ends left part of the certain upper 40 and the both ends of right part of the certain upper 40 according to Oike’s teaching protect the ends of conductive layers 40. 
Regarding claim 15, Oshiki modified by (Inokuma and Oike) discloses the semiconductor memory device according to claim 9,
further comprising a first circuit (Inokuma’s contacts 32 at left in Fig. 15 implemented on Oshiki’s left stack body 15 in Fig 2) and a second circuit (Inokuma’s contacts 32 at right implemented on Oshiki’s right stack body 15), wherein 
the stacked body (Oshiki’s 15 in Fig 2) includes a first stacked body section (Oshiki’s left stack body 15) and a second stacked body section (Oshiki’s right stack body 15) separated by the strip part (Oshiki’s 43 part), 
the first circuit (Inokuma’s contacts 32 implemented on Oshiki’s left stack body 15 in Fig 2) is configured to operate memory cells arranged in the first stacked body section (Oshiki’s left stack body 15), of the memory cells, and 
the second circuit (Inokuma’s contacts 32 at right implemented on Oshiki’s right stack body 15) is configured to operate memory cells arranged in the second stacked body section (Oshiki’s right stack body 15), of the memory cells.  

Claims 5-6, 10-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yusuke Oshiki, (US 10,290,595 B2, of record, hereinafter Oshiki) in view of Hideki Inokuma et al., (US 2017 /0263634 A1, of record, hereinafter Inokuma) in further view of Go Oike et al., (US 2019/0287995 A1, hereinafter Oike) and Shigeki Kobayashi et al., (US 2020/0303402 A1, of record, hereinafter Kobayashi).
Regarding claim 5, Oshiki modified by (Inokuma and Oike) discloses the semiconductor memory device according to claim 1,
further comprising a shallow groove (Oshiki’s slit ST in Fig. 1) that extends in the first direction (X) and is filled with an insulating material (Oshiki’s 44), 
Oshiki modified by (Inokuma and Oike) does not expressly disclose wherein the shallow groove (Oshiki’s slit ST) divides the certain layers of the plurality of conductive layers (Oshiki’s 40) except for a conductive layer corresponding to the lowermost conductive layer (Oshiki’s lowermost 40) in the second staircase part (Oshiki’s second staircase part in Fig. 2).
  However, in the same semiconductor memory device field of endeavor, Kobayashi discloses:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Kobayashi’s 4, annotated. 
a slit SHE_X extending in an X direction in Fig. 3 divides certain layers 24(SGDi) of plurality of select gate lines 24(SGDi), world lines 23(WLn) and select gate line 22(SGS) except for a select gate line 22(SGS) corresponding to the lowermost select gate line 22(SGS) in Fig. 4.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Oshiki’s slit according to Kobayashi’s teaching to divide the Oshiki’s upper most conductive layer 40 which can be a drain-side select gate as described in Col. 3, lines 63-64 except for conductive layers 40 in the second staircase to make memory string units as shown in Kobayashi’s Fig. 3.
Regarding claim 6, Oshiki modified by (Inokuma, Oike and Kobayashi) discloses the semiconductor memory device according to claim 5,
wherein the shallow groove (Oshiki’s slit ST modified by Kobayashi) extends to an end of the second staircase part (Oshiki’s end portion 15t of 15 Fig. 1 in second staircase the Fig. 2) positioned on the strip part side (Oshiki’s 43 side), and is arranged out of contact with the strip part (Oshiki’s slit ST divides only the upper most conductive layer 40 according to Kobayashi’s teaching, would not contact 43 the Fig. 2 in the second staircase).  
Regarding claim 10, Oshiki modified by (Inokuma and Oike) discloses the semiconductor memory device according to claim 9,
further comprising a shallow groove (Oshiki’s slit ST in Fig. 1) that extends in the first direction (X) and is filled with an insulating material (Oshiki’s 44), 
Oshiki modified by (Inokuma and Oike) does not expressly disclose wherein the shallow groove (Oshiki’s slit ST) divides some conductive layers positioned as upper layers (Oshiki’s upper layers 40) in the stacked body (Oshiki’s 15), which include the uppermost conductive layer (Oshiki uppermost 40), of the plurality of conductive layers (Oshiki’s 40) included in the stacked body (Oshiki’s 15).
  However, in the same semiconductor memory device field of endeavor, Kobayashi discloses a slit SHE_X extending in an X direction in Fig. 3 divides certain layers 24(SGDi) of plurality of select gate lines 24(SGDi), world lines 23(WLn) and select gate line 22(SGS) except for a select gate line 22(SGS) corresponding to the lowermost select gate line 22(SGS) in Fig. 4.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Oshiki’s slit according to Kobayashi’s teaching to divide the Oshiki’s upper layers including upper most conductive layer 40 which can be a drain-side select gate as described in Col. 3, lines 63-64 to make memory string units as shown in Kobayashi’s Fig. 3.
Regarding claim 11, Oshiki modified by (Inokuma, Oike and Kobayashi) discloses the semiconductor memory device according to claim 10,
wherein the shallow groove (Oshiki’s slit ST in Fig. 1) is arranged in contact with the strip part (Oshiki’s 43 part).  
Regarding claim 13, Oshiki modified by (Inokuma, Oike and Kobayashi) discloses the semiconductor memory device according to claim 11,
wherein the second contact (Oshiki’s 30 on uppermost 40 in Fig. 2, the Oshiki’s uppermost 40 can be Kobayashi’s multiple select gate lines 24(SGDi) in Fig. 4) is connected to one of four parts of the uppermost conductive layer (one of Kobayashi’s multiple select gate lines 24(SGDi)) divided by the strip part (Oshiki’s 50:50a,50b-43 in Fig. 2) and the shallow groove (Kobayashi’ slit SHE_X in Fig. 4).  
Regarding claim 14, Oshiki modified by (Inokuma, Oike and Kobayashi) discloses the semiconductor memory device according to claim 13,
wherein the second contact (Oshiki’s 30 on uppermost 40 in Fig. 2, the Oshiki’s uppermost 40 can be Kobayashi’s multiple select gate lines 24(SGDi) in Fig. 4, and multiple Oshiki’s 30 can be connected to each of Kobayashi’s multiple select gate lines 24(SGDi)) includes a plurality of second contacts (multiple Oshiki’s 30) connected to the respective four parts of the uppermost conductive layer (each of Kobayashi’s multiple select gate lines 24(SGDi)) thus divided (divided by Oshiki’s 43 in Fig. 2). 

Allowable Subject Matter
Claims 7 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim 1 or base claim 9, and any intervening claims.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112.  
Regarding claim 7, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: recited features of the semiconductor memory according to claim 6, “further comprising a fourth contact that divides the stacked body in the second direction by extending in the first direction, wherein the fourth contact is arranged on each of opposite sides of the shallow groove in the second direction, and is arranged in contact with the strip part” as recited in Claim 7, in combination with the remaining features of the base claim 1 and the intervening claims 2, 5-6.
Regarding claim 12, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: recited features of the semiconductor memory according to claim 11, “further comprising a fourth contact that divides the stacked body in the second direction by extending in the first direction, wherein the fourth contact is arranged on each of opposite sides of the shallow groove in the second direction, and is arranged in contact with the strip part” as recited in Claim 12, in combination with the remaining features of the base claim 9 and the intervening claims 10-11.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARUN LU/Primary Examiner, Art Unit 2898